DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/04/2022. 
Claim(s) 1-10 are currently pending. 
Claim(s) 1 has been amended. 

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the reactive plasticizer is composed of one or more, mixed in any ratio, of allyl acetate, allyl propionate, allyl butyrate, disubstituted allyl carbamate, disubstituted allyl aminoacetate, disubstituted allyl aminopropionate, disubstituted allyl aminobutyrate, and allyl diglycol carbonate resin” in the context of other limitations recited in the claims.
Sato teaches diallyl phthalate. However, Sato does not teach any one of allyl acetate, allyl propionate, allyl butyrate, disubstituted allyl carbamate, disubstituted allyl aminoacetate, disubstituted allyl aminopropionate, disubstituted allyl aminobutyrate, and allyl diglycol carbonate resin. One of ordinary skill would not have found obvious to modify diallyl phthalate with any one of the reactive plasticizers recited in the claims as there is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 2-10
Claims 2-10 are allowed based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721